Name: Commission Regulation (EC) No 1845/94 of 27 July 1994 amending Regulations (EEC) No 2257/92 and No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands with certain vegetable oils and establishing the forecast supply balances
 Type: Regulation
 Subject Matter: tariff policy;  regions of EU Member States;  processed agricultural produce;  trade
 Date Published: nan

 No L 192/ 16 Official Journal of the European Communities 28 . 7. 94 COMMISSION REGULATION (EC) No 1845/94 of 27 July 1994 amending Regulations (EEC) No 2257/92 and No 2258/92 laying down detailed rules for implementing the specific arrangements for supplying Madeira and the Canary Islands with certain vegetable oils and establishing the forecast supply balances ' 1 . The quantities of the forecast supply balance for Madeira for the period from 1 July 1994 to 30 September 1994 which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows : (tonnes) CN code Description of goods Quantity 1507 to 1516 Vegetable oils (excluding 750' (excluding 1 509 olive oil) and 1510) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as amended by Regulation (EEC) No 1974/93, and in particular Article 3 (4) thereof, Whereas, pursuant to Article 2 of Regulations (EEC) No 1600/92 and (EEC) No 1601 /92, Commission Regu ­ lations (EEC) No 2257/92 (4) and (EEC) No 2258/92 0, as last amended by Regulation (EC) No 3424/93 (6), laid down detailed rules for implementing the specific arran ­ gements and established the forecast supply balances for vegetable oils for the period from 1 July 1993 to 30 June 1994 ; whereas, pending additional information to be provided by the competent authorities and in order to ensure that the specific supply arrangements continue, it is appropriate to establish the forecast supply balance for a limited period from 1 July to 30 September 1994, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 Article 1 ( 1 ) of Regulation (EEC) No 2258/92 is replaced by the following : ' 1 . The quantities of the forecast supply balance for the Canary Islands for the period from 1 July 1994 to 30 September 1994 which qualify for exemption from customs duties on imports from third countries or which benefit from Community supply aid shall be as follows : (tonnes) CN code Description of goods Quantity 1507 to 1516 Vegetable oils (excluding 8 750' excluding 1 509 olive oil) ind 1510) HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) of Regulation (EEC) No 2257/92 is replaced by the following : (') OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 180, 23 . 7 . 1993, p. 26. (3) OJ No L 173, 27. 6. 1992, p. 13 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. (4) OJ No L 219 , 4 . 8 . 1992, p . 44 . 0 OJ No L 219, 4. 8 . 1992, p . 46 . ¥) OJ No L 312, 15 . 12 . 1993, p . 10 . 28 . 7. 94 Official Journal of the European Communities No L 192/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Rene STEICHEN Member of the Commission